                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                        RICHARD SHEPPARD ARNOLD UNITED STATES COURTHOUSE
                                      600 W. CAPITOL, ROOM A403
                                  LITTLE ROCK, ARKANSAS 72201-3325
                                             (501) 604-5140
                                        Facsimile (501) 604-5149


                                        August 16, 2019

Mr. Anthony J. Novak                                 Sean T. Foss
Larson King LP                                       O'keeffe, O'brien, Lyson & Foss Ltd
30 E. 7th Street, Suite 2800                         720 Main Ave
St Paul, MN 55101                                    Po Box 2105
                                                     Fargo, ND 58107-2105
Mr. Bryan P. Couch
Mr. Patrick During
Connell Foley LLP
1085 Raymond Boulevard
One Newark Center
Ste 19th Floor
Newark, NJ 07102

       Re:      Howard Johnson International, Inc. v. NHS-Grand Forks, LLC et al,
                3:17-cv-00046-BRW-ARS

Dear Counsel:

I have reviewed your submissions and below are the presumptive time limits for the direct
examinations of your witnesses:

       Plaintiff’s Witnesses
       1. Robert Spence               60 minutes
       2. Michael Piccola             60 minutes

       Defendant’s Witnesses
       1. Bharat Patel                60 minutes
       2. Robert Thibedeau            45 minutes
       3. Miranda Muscha              45 minutes
       4. John Isaakson               45 minutes

The presumptive time limit for cross-examination is 20 minutes.

A rebuttal witness must be a true rebuttal witness, not someone who could have testified on direct,
i.e., a witness whose testimony cannot be reasonably anticipated until Defendant’s evidence is
presented.

Counsel for the parties are directed to “meet and confer” to determine if there is going to be a
foundation objection. If so, I should be notified forthwith, with specificity.



                                           Page 1 of 2
At the end of your presumptive time limit on direct or cross-examination, that is it. I’ll expect you
to stop if you are in the middle of the word “if.” You should have your proposed questions printed
out so that, at the end of your presumptive time limit, you may approach the bench and show me the
questions you didn’t get to ask that you think you should get to ask. I will rule as to whether you
will be allowed to ask them.

Having your proposed questions printed is crucially important so that you can show me how your
examination has been bob-tailed. Also, it will probably help you pare down your questions, which
is better advocacy. I realize I’m not teaching a trial ad course, but I expect rifle-shot presentations,
not prolonged, unnecessary examinations of witnesses.

                                                               Cordially,

                                                               /s/ Billy Roy Wilson




                                             Page 2 of 2
